Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 (file No. 333-193503) and the Registration Statement on Form S-8 (file No. 333-188286) of RedHill Biopharma Ltd. (the "Company"), of our report dated February 25, 2015, relating to the financial statements of the Company, which appears in this Form 20-F. Tel-Aviv, Israel /s/ Kesselman & Kesselman February 25, 2015 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50005 Tel-Aviv 6150001 Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
